Citation Nr: 0521259	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1987 to 
May 1991 and October 1992 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), continuing the veteran's 30 percent rating for 
PTSD.  In an April 2005 rating decision, the RO increased the 
veteran's rating to 50 percent for PTSD, effective November 
9, 2001.

In the veteran's July 2002 substantive appeal, he raised the 
issue of total disability rating due to individual 
unemployability (TDIU).  This matter is referred to the RO 
for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that in February 2002, the veteran noted that 
he received treatment from the Tallahassee, Florida VA 
outpatient clinic for his PTSD.  In addition, the October 
2003 Board remand directed the RO to obtain the veteran's VA 
outpatient treatment records from the VAMC in Atlanta, 
Georgia, dated December 2001 to the present.  Further, in the 
April 2005 VA examination report, it is noted that the 
veteran continues to receive outpatient psychiatric treatment 
at the Tallahassee VA medical center.  However, the veteran's 
claims folder does not indicate that the RO has requested the 
veteran's VA outpatient medical records from the Tallahassee, 
Florida or Atlanta, Georgia VA medical centers.  Therefore, 
the Board is compelled to remand the appeal to request that 
the RO obtain the veteran's VA outpatient medical records 
dated December 2001 to the present from the Atlanta, Georgia 
and Tallahassee, Florida VA medical centers.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  Id. at 271.

1.  The RO should obtain the veteran's VA 
outpatient medical records from the 
Atlanta, Georgia and Tallahassee, Florida 
VA medical centers, dated from December 
2001 to the present.  All attempts to 
procure these records should be 
documented in the file.  If the RO cannot 
obtain these records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that they are 
provided the opportunity to obtain and 
submit the records for VA review.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


